DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-6, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: each of a top surface of the gate electrode, a top surface of the source electrode, and a top surface of the drain electrode comprises a region in contact with a second insulating film, wherein a top surface of the first insulating film comprises a region in direct contact with the gate electrode and a region in direct contact with the second insulating film and protruding from a side surface of the gate electrode along a channel length direction of the oxide semiconductor film in a cross- sectional view parallel to the channel length direction of the oxide semiconductor film, and wherein the oxide semiconductor film comprises a region in contact with the first insulating film and a region in contact with the second insulating film and adjacent to the region in contact with the first insulating film in the cross-sectional view.
With respect to claims 7-13, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: each of a top surface of the gate electrode, a top surface of the source electrode, and a top surface of the drain electrode comprises a region in contact with a second insulating film, wherein a top surface of the 
With respect to claims 14-18, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: each of a top surface of the gate electrode, a top surface of the source electrode, and a top surface of the drain electrode comprises a region in contact with a second insulating film, wherein a top surface of the first insulating film comprises a region in direct contact with the gate electrode and a region in direct contact with the second insulating film and protruding from a side surface of the gate electrode along a channel length direction of the oxide semiconductor film in a cross- sectional view parallel to the channel length direction of the oxide semiconductor film, and wherein the oxide semiconductor film comprises a region in contact with the first insulating film and a region in contact with the second insulating film and adjacent to the region in contact with the first insulating film in the cross-sectional view.
With respect to claims 48-50, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: wherein the second transistor has a top-gate structure, wherein each of a top surface of the second gate electrode, a top 
With respect to claims 51-53, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: a pixel portion comprising a second transistor, the second transistor comprising a second oxide semiconductor film comprising a second channel formation region, wherein the second transistor does not comprise a gate electrode under the second oxide semiconductor film, wherein each of a top surface of the second gate electrode, a top surface of the source electrode, and a top surface of the drain electrode comprises a region in direct contact with the third insulating film, wherein a top surface of the second insulating film comprises a region in direct contact with the second gate electrode and a region in direct contact with the third insulating film and protruding from a side surface of the second gate electrode in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koezuka et al. (U.S. Publication No. 2012/0315730 A1) discloses a thin film transistor but fails to disclose a pixel portion comprising a second transistor, the second transistor comprising a second oxide semiconductor film comprising a second channel formation region, wherein the second transistor does not comprise a gate electrode under the second oxide semiconductor film, wherein each of a top surface of the second gate electrode, a top surface of the source electrode, and a top surface of the drain electrode comprises a region in direct contact with the third insulating film, wherein a top surface of the second insulating film comprises a region in direct contact with the second gate electrode and a region in direct contact with the third insulating film and protruding from a side surface of the second gate electrode in a direction parallel to a channel length direction of the first oxide semiconductor film, wherein the first oxide semiconductor film comprises a region in direct contact with the second insulating film and a region in direct contact with the third insulating film and adjacent to the region in direct contact with the second insulating film, and wherein a width of at least one of the source electrode and the drain electrode is larger than a width of the first oxide semiconductor film in a direction parallel to a channel width direction of the first oxide semiconductor film.
Yamazaki (U.S. Publication No. 2012/0175609 A1) discloses a thin film transistor, but fails to disclose a pixel portion comprising a second transistor, the second transistor comprising a second oxide semiconductor film comprising a second channel formation region, wherein the second transistor does not comprise a gate electrode under the second oxide semiconductor film, wherein each of a top surface of the second gate electrode, a top surface of the source electrode, and a top surface of the drain electrode comprises a region in direct contact with the third insulating film, wherein a top surface of the second insulating film comprises a region in direct contact with the second gate electrode and a region in direct contact with the third insulating film and protruding from a side surface of the second gate electrode in a direction parallel to a channel length direction of the first oxide semiconductor film, wherein the first oxide semiconductor film comprises a region in direct contact with the second insulating film and a region in direct contact with the third insulating film and adjacent to the region in direct contact with the second insulating film, and wherein a width of at least one of the source electrode and the drain electrode is larger than a width of the first oxide semiconductor film in a direction parallel to a channel width direction of the first oxide semiconductor film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JONATHAN HAN/Primary Examiner, Art Unit 2818